In a support proceeding pursuant to article 4 of the Family Court Act, the parties cross-appeal from an order of the Family Court, Queens County, dated January 21, 1975, as follows: (1) the husband appeals *930from the whole of said order which inter alia fixed support payments for petitioner at $400 per week and for their minor child at $150 per week; and (2) petitioner, as limited by her brief, appeals from so much of the order as limited the support payments to herself and the child to the aforesaid amounts. Order modified, on the facts, by reducing the amounts fixed therein for the support of petitioner and of the child to $350 per week and $100 per week, respectively. As so modified, order affirmed, without costs. In our opinion, the awards for alimony and child support were excessive to the extent indicated herein. Hopkins, Acting P. J., Latham, Brennan and Shapiro, JJ., concur.